Citation Nr: 9919384	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, part of which was spent in the Republic 
of Vietnam.  His awards and decorations included the 
Combat Infantryman Badge and the Bronze Star Medal.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD, manifested primarily by 
nightmares, intrusive thoughts, and sleep impairment, is 
productive of no more than considerable social and 
industrial impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996) (revised by 38 CFR, Pensions, Bonuses, and 
Veterans' Relief, Change # 76, 61 Fed. Reg. 52695 (1996), 
now codified at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the 
veteran's claim of entitlement to an increased rating for 
bilateral defective hearing is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

At the outset of the veteran's claim, PTSD was rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Under that code, a 50 percent rating was 
warranted when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and, where, by reason of psycho 
neurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating 
was warranted when the ability to establish or maintain 
effective or favorable relationships with people was 
severely impaired.  In such cases, the psychoneurotic 
symptoms were of such severity and persistence that there 
was severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating was warranted for PTSD, when the 
attitudes of all contacts, except the most intimate, were 
so adversely affected as to result in virtual isolation 
in the community; or there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy in a profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment. The Board notes that each of the 
aforementioned three criteria for a 100 percent 
evaluation is an independent basis for granting a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 
Fed. Reg. 52695-52702 (1996) (codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998)).  Those changes 
were effective November 7, 1996, and were considered by 
the RO.  The Board will consider the claim for an 
increased rating for PTSD under both sets of regulations.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997).

Under the new regulations, a 50 percent rating is 
warranted when there is occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent disability rating is 
warranted when there are such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.

In October 1996, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent evaluation, 
effective March 28, 1996.  That rating was later revised 
to 50 percent, also effective March 28, 1996.  As such, 
the veteran's claim for a higher evaluation for his PTSD 
is an original claim that was placed in appellate status 
by a Notices of Disagreement (NODs) expressing 
disagreement with an initial rating award.  As held in AB 
v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  The distinction between 
an original rating and a claim for an increased rating 
may be important in terms of determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in identifying the underlying 
NOD and whether VA has issued a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  

In regard to the appellant's contention that he is 
entitled to a higher disability rating for at least part 
of the original rating period following the grant of 
service connection for PTSD, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, the present level 
of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service 
connection for that disability.  Rather, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The evidence shows that from March 1996 through June 
1998, the veteran attended individual and group 
counseling sessions at the Vet Center for PTSD.  The most 
frequently reported manifestations were nightmares and 
intrusive thoughts of Vietnam.  Also noted were sleep 
difficulty, impaired concentration, and hypervigilance 
(See, e.g., counselor's statement, dated in June 1998).  
The veteran stated that he worked the 3rd shift at his 
job, so that he could avoid others and so that he could 
sleep during the day.  It was noted that his 
symptomatology worsened on the anniversaries of 
significant events in Vietnam, such as the death of a 
friend.  The social worker who had counseled the veteran 
during more than 75 therapeutic sessions reported that 
the veteran was very skilled at denying his symptoms and 
that the veteran's long-term marriage and lengthy period 
of employment for the same employer were not indicative 
of the veteran's many underlying problems.  He opined 
that the veteran's PTSD was productive of severe 
impairment.  

In May 1996, the veteran underwent a VA psychiatric 
examination to determine the nature and extent of any 
psychiatric disability.  In addition to the interview, 
his claims folder was reviewed.  The veteran said that he 
had 
worked for many years for the same company, where he had 
started as a laborer and currently worked as a foreman; 
he did not have any outstanding problems with his 
coworkers.  According to a note from the Vet Center, the 
veteran had recently been demoted at work because of 
problems hearing.  He complained of nightmares, sometimes 
violent, 2 to 3 times a week; sleep disturbance; thoughts 
about Vietnam; irritability; and frustration.  He stated 
that he no longer slept with his wife due to the 
possibility of violence during his dreams.  He also 
stated that he avoided crowds and that he worked the 3rd 
shift.  He noted that he slept during the daytime, 
usually in the basement during the week.  He stated that 
Vietnam-related thoughts occurred more frequently around 
the time of the anniversary of events in Vietnam and 
around holidays related to veterans.  He reported 
flashbacks and being easily startled by loud noises.  It 
was noted that he did not talk much about his experiences 
in Vietnam.  

On examination, he appeared to be very cooperative but 
anxious, and it was clearly difficult for him to talk 
about Vietnam.  He was alert and oriented to time, place, 
and person.  He was able to complete basic arithmetic 
calculations; however, his concentration on digit 
recitation was variable.  On his second trial, he was 
able to recite 5 digits forward, 6 digits forward, and 5 
digits backward.  He accurately recalled 2 of 3 objects 
after 5 minutes.  The examiner found it remarkable that 
in recalling objects, the veteran used memory aids from 
Vietnam.  He also used related Vietnam events to his 
interpretation of proverbs, and it appeared that thoughts 
of Vietnam pervaded various aspects of his life.  

On further examination, the veteran presented various 
PTSD symptoms, including recurrent recollections of 
Vietnam trauma; sleep disturbance with Vietnam-related 
nightmares; flashbacks; avoidance of Vietnam-related 
thoughts and activities; estrangement from others; 
irritability; hypervigilance; startle response; and 
guarded behavior.  He indicated that he did not have 
friends and that he did not socialize much with other 
than his children.  When irritable, he coped by going to 
the basement to be alone.  He felt frustrated that he 
could not spend more time with his family but noted that 
he did not want to be angry with them.  

It appeared that the veteran had struggled for many years 
to deal with his PTSD and had tried hard to have a 
typical family lifestyle.  He denied feelings of sadness 
or tearfulness.  He had some underlying depressive 
features and acknowledged some thoughts of wanting to be 
dead but denied any intent.  There was no indication of 
any psychotic thought disorder.  The examiner concluded 
that the diagnosis of PTSD was quite evident and assigned 
a Global Assessment of Functioning Code (GAF) of 60.

The veteran was also followed for PTSD from October 1996 
to September 1998 at the Mental Health Clinic, Milwaukee 
VA Medical Center.  Again the primary manifestations of 
his PTSD were nightmares and intrusive thoughts.  Anxiety 
was also noted.  The veteran continued to report 
heightened symptomatology around significant anniversary 
dates from his Vietnam experiences.  In addition to 
individual psychiatric therapy, the veteran's treatment 
regimen included psychotropic medication and medication 
to assist him with sleep.

In February 1997, the veteran's wife reported that the 
veteran was not a very caring person and that he did not 
want to spend time with her.  She stated that he spent 
much of his time in the basement doing nothing.  She also 
stated that he dreamt a lot, sometimes violently.  She 
reported that he really had a problem but that he did not 
talk about it much.  Finally, she noted that she lived 
from day to day and that her marriage to the veteran was 
not a true marriage.

In December 1997, the veteran underwent another VA 
psychiatric examination to determine the extent of his 
PTSD.  He reported that during the previous year, his 
psychiatric symptoms had included depression, sleep 
difficulty, and intrusive thoughts of Vietnam.  He stated 
that he and his wife did not get along very well and that 
they led fairly independent lives.  It was noted that he 
continued to work at the same place where he had been for 
29 years and that he liked working the third shift, 
because it allowed him to avoid being around too many 
people.  His sources of enjoyment included bicycle 
riding, walking his daughter's dog, and tinkering with 
his truck.  He acknowledged that during the last 12 
months, he had lost no time from work due to PTSD but 
that during the previous 18 months, he had taken 10 to 12 
vacation days due to depression.  Overall, he stated that 
he remained socially isolated and that he did not like to 
explain his PTSD symptoms or their affect on him.

On examination, it was noted that the veteran continued 
to experience recurrent and intrusive thoughts about 
Vietnam; recurring, depressing nightmares 3 to 4 times 
per week; and flashbacks, as often as several times a 
day.  He experienced chills when he saw something that 
reminded him of Vietnam and remained socially isolated by 
avoiding activities, places, and people that aroused 
recollections of the trauma.  His range of affect was 
restricted, and he reported difficulty falling and 
staying asleep, irritability, outbursts of anger, 
difficulty concentrating, and exaggerated startle 
response.

The veteran reported on time for the examination and was 
clean and well groomed in his work clothes.  He was 
cooperative and pleasant throughout the interview, and no 
abnormal motor behavior was evident.  His facial 
expressions were sad and unresponsive.  His voice was 
soft, but his speech was of a normal rate.  He was 
oriented to day, date, time, and place, and his answers 
to questions were logical and relevant.  There was no 
evidence of psychosis; however, he acknowledged visual 
hallucinations in the form of people outside his window 
after he awoke from a dream.  His attention and 
concentration were poor, and deficits were reported in 
his immediate memory.  His recent and remote memory 
remained intact.  He reported suicidal ideation without 
plan or intent and acknowledged thoughts of hurting 
others but no specific person.  He appeared depressed and 
angry at times.  The diagnosis was PTSD, and the examiner 
assigned a GAF of 60.

The foregoing evidence discloses that the veteran's PTSD 
is manifested primarily by nightmares and intrusive 
thoughts of his experiences in Vietnam.  Although the 
counselor at the Vet Center reports that the veteran is 
severely impaired as a result of PTSD, two different VA 
examiners have reported a less severe level of impairment 
and have assigned a GAF of 60.  GAF is global assessment 
of functioning which under the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS  32 (4th ed. 1994) [DSS-IV] 
reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  A 55-60 
GAF rating indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  Not only do the VA 
examiners possess a higher level of education in the 
field of psychology, their conclusions tend to support 
each other and thus outweigh the sole opinion of the Vet 
Center counselor.  

Moreover, the preponderance of the evidence does not show 
deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting).  While the veteran and his wife 
report problems with their marriage and with the 
veteran's employment, the Board cannot simply discount 
the fact that he has been married to the same person and 
has been employed by the same firm for many years.  It 
should be noted that during his employment, he rose from 
the position of laborer to a supervisory capacity.  
Although he was recently assigned to a position that was 
regarded as a demotion, that reassignment was reportedly 
based on problems other than his PTSD.  Accordingly, the 
Board is of the opinion that the preponderance of the 
evidence more nearly approximates the criteria for a 50 
percent rating under the old and new regulations.  That 
level of impairment has been generally consistent since 
the RO granted entitlement to service connection for PTSD 
in 1996; and, therefore, the Board finds that the staged 
ratings noted in Fenderson are not warranted in this 
case.

In arriving at this decision, the Board has considered 
the possibility of referring this case to the Director of 
the VA Compensation and Pension Service for possible 
approval of an extraschedular rating commensurate with 
the average earning capacity impairment due exclusively 
to his PTSD.  The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

As noted above, however, the veteran's work problems have 
not been so significant as to cause greater than 
considerable industrial impairment.  Notably, there is no 
documentation of work missed by the veteran or of 
disciplinary action due to PTSD.  In essence, the record 
shows that the manifestations of the disability are those 
contemplated by the 50 percent evaluation, which is based 
on the average impairment in earning capacity.  38 C.F.R. 
§ 4.1.  Moreover, there is no evidence that he has 
required frequent hospitalization for his psychiatric 
disability.  Accordingly, the Board finds no reason for 
referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.




                                                     
(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 50 percent for PTSD 
is denied.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals



 


